DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 12/1/2020 are as follows:
	Claims 1, 11, 16, 35, and 37 are amended,
	Claims 18 and 20-30 are canceled,
	Claims 1-17, 19, and 31-42 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 9, 11-13, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland et al. (U.S. Patent Publication No. 2013/0068418, “Gotland”, previously cited) in view of Smith (U.S. Patent No. 2,438,720, previously cited).

Regarding Claim 1, Gotland discloses a geoexchange system (fig 3) comprising:
Ground (see annotated fig 3 below);
heat transfer medium (“working fluid”, ¶0019);
a ground source heat exchanger (110) positioned in the ground (fig 3), the ground source heat exchanger including a vessel (110) consisting of metal (¶0035) and having an exterior surface (see annotated fig 3 below) that is interfaced in direct contact with the ground (fig 3), including ground water therein (as the ground would have water therein), and an interior surface (see annotated fig 3 below) that defines an internal fluid cavity (fig 3), wherein the vessel comprises a tubular casing (114, ¶0023) including a tubular casing sections that isolate the ground water from entering the internal fluid cavity of the vessel through a respective side wall of each of the tubular casing section (fig 3), wherein the heat transfer medium is circulated through the ground source heat exchanger during operation (¶0019); and
a distribution system (133, 134, 135, 150, 180) coupled to the ground source heat exchanger to circulate the heat transfer medium through the internal fluid cavity of the ground source heat exchanger during operation (¶0019), the distribution system including
a supply line (135) to deliver the heat transfer medium to the ground source heat exchanger (¶0020), the supply line having a supply conduit portion that extends into the internal fluid cavity of the vessel and defines an internal supply passage through which, during operation, the heat transfer medium moves before discharging through a supply line outlet at an extreme end of the supply conduit portion of the supply line,
a return line (134) to withdraw the heat transfer medium from the ground source heat exchanger, the return line having a return conduit portion that extends into the internal fluid cavity of the vessel (fig 3) and defines an internal return passage through which, during operation, the heat transfer medium moves after entering through a return line inlet at an extreme end of the return conduit portion of the return line, which is below the fill level of the vessel (at 150, fig 3), and
a fill circuit (133d, 180) to automatically replenish the ground source heat exchanger with supplemental heat transfer medium (¶0065-0067).

    PNG
    media_image1.png
    734
    607
    media_image1.png
    Greyscale


However, Gotland does not explicitly disclose wherein the heat transfer medium is in contact with the interior surface of the vessel and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent an upper end of the vessel and wherein the extreme end of the supply conduit portion of the supply line is below the fill level of the vessel, directly into a complete cross-sectional volume of the internal fluid cavity of the vessel that consists of a column of the heat transfer medium. Smith, however, discloses a deep well circuit for heat pumps wherein the heat transfer medium is in contact with the interior surface of a vessel (8) and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent an upper end of the vessel (see annotated fig 1 below) and wherein the extreme end of the supply conduit portion of the supply line is below the fill level of the vessel, directly into a complete cross-sectional volume of the internal fluid cavity of the vessel that consists of a column of the heat transfer medium (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland to have the supply line outlet below the supply line input as taught by Smith, as this would constitute choosing from a finite number of predictable solutions with a reasonable expectation of success.  


    PNG
    media_image2.png
    715
    492
    media_image2.png
    Greyscale



Regarding Claim 2, the combination of Gotland and Smith discloses all previous claim limitations. Gotland further discloses wherein the geoexchange system is operable with a heat pump to provide heating and cooling functionality and is configured to absorb heat from the ground during a heating mode and to reject heat into the ground during a cooling mode (¶ 0025).

	Regarding Claim 3, the combination of Gotland and Smith disclose all previous claim limitations. Gotland further discloses wherein the heat transfer medium consists essentially of water (¶ 0031).

Regarding Claim 9, the combination of Gotland and Smith disclose all previous claim limitations. Gotland further discloses wherein the vessel of the heat exchanger (110) is a deep foundation member (fig 3).

Regarding Claim 11, the combination of Gotland and Smith disclose all previous claim limitations. Gotland further discloses wherein the vessel (110) of the ground source heat exchanger includes an end cap coupled (111) to the tubular casing section to define a substantially closed fluid vessel. 

Regarding Claim 12, the combination of Gotland and Smith disclose all previous claim limitations. Gotland further discloses wherein the vessel of the ground source heat exchanger (110) is a soil retention element (fig 3).

Regarding Claim 13, the combination of Gotland and Smith disclose all previous claim limitations. Gotland, as modified, further discloses wherein the supply line outlet (135, Gotland) at the extreme end of the supply conduit portion of the supply line and the return line inlet (134, Gotland) at the extreme end of the return conduit portion of the return line are each located at a different height along a longitudinal length of the ground source heat exchanger (such as taught by Smith, see rejection of Claim 1 above).




    PNG
    media_image3.png
    756
    665
    media_image3.png
    Greyscale

Regarding Claim 39, the combination of Gotland and Smith discloses all previous claim limitations. Gotland, as modified, further discloses wherein the supply conduit portion (5, Smith) that extends into the internal fluid cavity of the vessel (110, Gotland) and defines the internal supply passage through which, during operation, the heat transfer medium moves before discharging through the supply line outlet consists of a non-insulated conduit section (as none of the reference teach an insulated supply line), and wherein the internal fluid cavity of the vessel in a vicinity of the a terminal end of the non-insulated conduit section containing the supply line outlet consist of an annular column of the heat transfer fluid between the vessel (such as taught by smith, see rejection of claim 1 above) and the terminal end of the non-insulated conduit section such that movement of the heat transfer medium past an exterior surface of the terminal end of the non-insulated conduit section is unimpeded (such as taught by smith, see rejection of claim 1 above).

5.	Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland and Smith as applied to claim 1 above, and further in view of Ross (U.S. Patent Publication No. 2005/0006049, previously cited).

Regarding Claim 4, the combination of Gotland and Smith disclose all previous claim limitations. Gotland further discloses wherein the supply line (134), the return line (135) and the ground source heat exchanger (110) collectively define a ground source loop.
However, they do not explicitly disclose wherein the fill circuit includes a check valve to introduce supplemental water into the ground source loop from a supplemental water source in response to an existence of a pressure differential across the check valve that exceeds a threshold. Ross, however, discloses a geoexchange system (fig 1) wherein a fill circuit (56) includes a check valve (40) to introduce supplemental water into the ground source loop from a supplemental water source in response to an existence of a pressure differential across the check valve that exceeds a threshold (¶0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date the claimed invention for Gotland, as modified, to provide the check valve configuration of Ross in order to remove the need for electronic components such as the level sensor (160, Gotland) which may be prone to failure thus increasing the reliability of the system. 

Regarding Claim 5, the combination of Gotland, Smith, and Ross discloses all previous claim limitations. Gotland further discloses wherein the heat transfer medium is water (¶ 0031) and the ground source loop is susceptible to water loss such that the operating pressure of the ground source loop periodically declines below the threshold upon water leakage from the ground source heat exchanger (see rejection of Claim 1 above) or conversion of water in the ground source loop to gas that escapes the ground source loop (¶ 0065-0067).

Regarding Claim 6, the combination of Gotland, Smith, and Ross discloses all previous claim limitations. Gotland, as modified, further discloses wherein the upstream side of the check valve (40, Ross) is in direct unobstructed fluid communication with supplemental water from the supplemental water source (180, Gotland).

Regarding Claim 7, the combination of Gotland, Smith, and Ross discloses all previous claim limitations. Gotland further discloses wherein the heat transfer medium is water (¶ 0031) and the fill circuit is configured to automatically replenish the ground source heat exchanger with supplemental water upon water leakage (see rejection of Claim 1 above) from the ground source heat exchanger or conversion of water from the ground source heat exchanger to gas (¶ 0020, 0065-0067).

Regarding Claim 8, the combination of Gotland and Smith disclose all previous claim limitations. However, they not explicitly disclose wherein the distribution system further includes a purge valve to release gas from the distribution system. However, Ross further discloses the distribution system (12, 58 and 60) further including a purge valve (32) to release gas from the distribution system (paragraph 18) since the removal of the air bubbles can optimize the heat transfer capability of the fluid and eliminate air pockets which could restrict fluid flow (paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Gotland modified the combined teachings to include a purge valve as taught by Ross since the removal of the air bubbles can optimize the heat transfer capability of the fluid and eliminate air pockets which could restrict fluid flow (paragraph 18).

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland and Smith as applied to claim 9 above, and further in view of Consigny (U.S. Patent Publication No. 2010/0200192, previously cited).

Regarding claim 10, the combination of Gotland and Smith disclose all previous claim limitations. However, they do not disclose that the deep foundation member is a pile that includes at least one of an auger structure at a lower end thereof and an engagement structure at an upper end thereof for coupling to a rotary pile driver system.
Consigny, also drawn to ground source heat exchanger (Fig 1), discloses that the deep foundation member (1) is a pile that includes at least one of an auger structure (2)  at a lower end thereof (Figure 1) and an engagement structure (point of contact between “machine” and deep foundation member 1, ¶0046) at an upper end thereof for coupling to a rotary pile driver system (“machine”, ¶0046) in order to cause the pile to sink by a few centimeters per turn (¶0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Gotland, as modified, to have combined teachings to include an auger structure at a lower end and an engagement structure at an upper end as taught by Consigny, in order to cause the pile to sink by a few centimeters per turn (¶32).

7.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland and Smith as applied to claim 13 above, and further in view of Hibshman (U.S. Patent No. 4,577,679, previously cited).

Regarding Claim 14, the combination of Gotland and Smith disclose all previous claim limitations. However, they do not explicitly disclose wherein the internal fluid cavity of the vessel of the ground source heat exchanger has an upper half and a lower half, and wherein the supply line outlet at the extreme end of the supply conduit portion of the supply line and the return line inlet at the extreme end of the return conduit portion of the return line are each located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger.  Hibshman, however, discloses a geoexchange system (fig 17) wherein the wherein the internal fluid cavity of the vessel (302) of the ground source heat exchanger has an upper half and a lower half, and wherein the supply line outlet (336) at the extreme end of the supply conduit portion of the supply line and the return line inlet (358b) at the extreme end of the return conduit portion of the return line are each located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger (fig 17). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gotland, as modified, to allow for the vessel to extend well beyond the extreme ends of the supply and return lines in order to allow for greater heat exchange with the ground without requiring more pipe for the return line and the supply line, thus increasing the heating and cooling capacities of the system.

Regarding Claim 15, the combination of Gotland and Smith disclose all previous claim limitations. Gotland, as modified, further discloses wherein the heat transfer medium is water (¶ 0031, Gotland) and the supply line outlet (135, Gotland) at the extreme end of the supply conduit portion of the supply line and the return line inlet (134, Gotland) at the extreme end of the return conduit portion of the return line are offset from a lower end of the vessel of the ground source heat exchanger (110, Gotland).
However, they do not explicitly disclose that a lower half of the internal fluid cavity of the vessel is devoid of any solid structure and occupied only by a standing column of water. Hibshman, however, discloses a geoexchange system (fig 17) wherein a lower half of an internal fluid cavity of the vessel is devoid of any solid structure and occupied only by a standing column of water (as the water extends up to sensor 358b). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland, as modified, to allow for the vessel to extend the well beyond the extreme ends of the supply and return lines in order to allow for greater heat exchange with the ground without requiring more pipe for the return line and the supply line such as taught by Hibhsman, thus increasing the heating and cooling capacities of the system.

8.	Claims 16, 17, 19, 33, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland et al. (U.S. Patent Publication No. 2013/0068418, “Gotland”, previously cited) in view of Smith (U.S. Patent No. 2,438,720, previously cited) and in further view of Ross (U.S. Patent Publication No. 2005/0006049, previously cited).

Regarding Claim 16, Gotland discloses a geoexchange system (fig 3) comprising:
Ground (see annotated fig 3 below);
heat transfer medium in the form of water (“working fluid”, ¶0019);
a ground source heat exchanger (110) positioned in the ground (fig 3), the ground source heat exchanger comprising a vessel (110) consisting of metal (¶0035) and having an exterior surface (see annotated fig 3 below) that is interfaced in direct contact with the ground (fig 3), including ground water therein (as there would be water in the ground), and an interior surface (see annotated fig 3 below) that defines an internal fluid cavity, wherein the vessel comprises a tubular casing including a tubular casing section that isolates the ground water from entering the internal fluid cavity of the vessel through a respective side wall the tubular casing section (114, ¶0023), wherein the water is circulated through the ground source heat exchanger during operation, and wherein the water is in contact with the interior surface of the vessel and substantially fills the internal fluid cavity of the vessel (fig 3); and
a distribution system (133, 134, 135, 150, 180) coupled to the ground source heat exchanger to circulate the water through the ground source heat exchanger, the distribution system including
a supply line (135) having a supply conduit portion that extends into the internal fluid cavity of the vessel and defines an internal supply passage through which, during operation, the water moves before discharging through a supply line outlet at an extreme end of the supply conduit portion of the supply line,
a return line (134) having a return conduit portion that extends into the internal fluid cavity of the vessel and defines an internal return passage through which, during operation, the water moves after entering through a return line inlet at an extreme end of the return conduit portion of the return line, which is below the fill level of the vessel (¶0020),
a circulation pump (150) to circulate the water through the internal fluid cavity of the ground source heat exchanger via the supply and return lines, and 
a fill circuit (133d, 180) configured to automatically replenish the internal fluid cavity of the ground source heat exchanger with supplemental water (¶0065-0067).


    PNG
    media_image1.png
    734
    607
    media_image1.png
    Greyscale


However, Gotland does not explicitly disclose wherein the heat transfer medium is in contact with the interior surface of the vessel and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent an upper end of the vessel and wherein the extreme end of the supply conduit portion of the supply line is below the fill level of the vessel, directly into a complete cross-sectional volume of the internal fluid cavity of the vessel that consists of a column of the heat transfer medium. Smith, however, discloses a deep well circuit for heat pumps wherein the heat transfer medium is in contact with the interior surface of a vessel (8) and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent an upper end of the vessel (see annotated fig 1 below) and wherein the extreme end of the supply conduit portion of the supply line is below the fill level of the vessel, directly into a complete cross-sectional volume of the internal fluid cavity of the vessel that consists of a column of the heat transfer medium (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland to have the supply line outlet below the supply line input as taught by Smith, as this would constitute choosing from a finite number of predictable solutions with a reasonable expectation of success.  


    PNG
    media_image2.png
    715
    492
    media_image2.png
    Greyscale

Gotland, as modified, does not explicitly disclose wherein the distribution system further includes a purge valve to release gas from the distribution system. However, Ross further discloses the distribution system (12, 58 and 60) further including a purge valve (32) to release gas from the distribution system (¶ 0018) since the removal of the air bubbles can optimize the heat transfer capability of the fluid and eliminate air pockets which could restrict fluid flow (¶ 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings to include a purge valve as taught by Ross since the removal of the air bubbles can optimize the heat transfer capability of the fluid and eliminate air pockets which could restrict fluid flow (¶ 0018).

Regarding Claim 17, the combination of Gotland, Smith, and Ross disclose all previous claim limitations. Gotland further discloses wherein the geoexchange system (fig 3) is operable with a heat pump to provide heating and cooling functionality and is configured to absorb heat from the ground during a heating mode and to reject heat into the ground during a cooling mode (¶ 0025).

Regarding Claim 19, the combination of Gotland, Smith, and Ross disclose all previous claim limitations. Gotland further discloses wherein the vessel (110) of the ground source heat exchanger is a deep foundation member (fig 3).

	Regarding Claim 33, the combination of Gotland, Smith, and Ross disclose all previous claim limitations. Gotland further discloses wherein the extreme end of the supply conduit portion of the supply line (135) within the internal fluid cavity of the ground source heat exchanger is at least several magnitudes more slender than the vessel (110).


Regarding Claim 42, the combination of Gotland, Smith, and Ross disclose all previous claim limitations. Gotland, as modified, further discloses wherein the supply conduit portion (5, Smith) that extends into the internal fluid cavity of the vessel (110, Gotland) and defines the internal supply passage through which, during operation, the heat transfer medium moves before discharging through the supply line outlet consists of a non-insulated conduit section (as none of the reference teach an insulated supply line), and wherein the internal fluid cavity of the vessel in a vicinity of the a terminal end of the non-insulated conduit section containing the supply line outlet consist of an annular column of the heat transfer fluid between the vessel (such as taught by smith, see rejection of claim 37 above) and the terminal end of the non-insulated conduit section such that movement of the heat transfer medium past an exterior surface of the terminal end of the non-insulated conduit section is unimpeded (such as taught by smith, see rejection of claim 37 above).

9.	Claims 31, 32, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland, Smith, and Ross, and further in view of Hibshman (U.S. Patent No. 4,577,679, previously cited).

Regarding Claim 31, the combination of Gotland, Smith, and Ross discloses all previous claim limitations. However, they do not explicitly disclose wherein the internal fluid cavity of the vessel of the ground source heat exchanger has an upper half and a lower half, and wherein the supply line outlet at the extreme end of the supply conduit portion of the supply line is located within-an- the upper portion half of the internal fluid cavity of the vessel of the ground source heat exchanger to discharge water into the internal fluid cavity and the return line inlet at the extreme end of the return conduit portion of the return line is located within the upper half portion of the internal fluid cavity of the vessel of the ground source heat exchanger to withdraw water from the internal fluid cavity, and wherein at least the lower half of the internal fluid cavity of the vessel occupied only by a standing column of water during operation. Hibshman, however, discloses a geoexchange system (fig 17) wherein the wherein the internal fluid cavity of the vessel (302) of the ground source heat exchanger has an upper half and a lower half, and wherein the supply line outlet (336) at the extreme end of the supply conduit portion of the supply line and the return line inlet (358b) at the extreme end of the return conduit portion of the return line are each located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger (fig 17). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland, as modified, to allow for the vessel to extend well beyond the extreme ends of the supply and return lines in order to allow for greater heat exchange with the ground without requiring more pipe for the return line and the supply line, thus increasing the heating and cooling capacities of the system.

Regarding Claim 32, the combination of Gotland, Smith, Ross, and Hibshman discloses all previous claim limitations. Gotland, as modified, further discloses wherein the supply line outlet at the extreme end of the supply conduit portion of the supply line (135, Gotland) and the return line inlet at the extreme end of the return conduit portion of the return line (134, Gotland) are positioned such that water at the lower half portion of the internal fluid cavity of the vessel ranges from stagnant to a lesser flow velocity compared to water at the upper half portion of the internal fluid cavity which moves from the supply line outlet at the extreme end of the supply conduit portion of the supply line toward the return line inlet at the extreme end of the return conduit portion of the return line during operation (such as taught by Hibshman, since the water at the lower half will not be as affected by the water pump as that of the water in the upper half). 

Regarding Claim 34, the combination of Gotland, Smith, and Ross discloses all previous claim limitations. However, they do not explicitly disclose wherein the internal fluid cavity of the vessel of the ground source heat exchanger has an upper half and a lower half and wherein the lower half of the internal fluid cavity of the vessel is occupied only by water and the extreme end of the supply conduit portion of the supply line such that movement of water from the supply line outlet at the extreme end of the supply conduit portion of the supply line toward the return line inlet at the extreme end of the return conduit portion of the return line during operation is unimpeded by any internal structure of the ground source heat exchanger. Hibshman, however, discloses a geoexchange system (fig 17) wherein the wherein the internal fluid cavity of the vessel (302) of the ground source heat exchanger has an upper half and a lower half, and wherein the supply line outlet (336) at the extreme end of the supply conduit portion of the supply line and the return line inlet (358b) at the extreme end of the return conduit portion of the return line are each located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger (fig 17). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland, as modified, to allow for the vessel to extend well beyond the extreme ends of the supply and return lines in order to allow for greater heat exchange with the ground without requiring more pipe for the return line and the supply line, thus increasing the heating and cooling capacities of the system.

Regarding Claim 37, Gotland discloses a geoexchange system (fig 3) comprising: 
Ground (see annotated fig 3 below);
heat transfer medium in the form of water (“working fluid”, ¶0019);
a ground source heat exchanger (110) positioned in the ground (fig 3), the ground source heat exchanger comprising a vessel (110) consisting of metal (¶0035) and having an external surface (see annotated fig 3 below) that is interfaced in direct contact with the ground, including ground water therein, and an internal surface (see annotated fig 3 below) that defines an internal fluid cavity, wherein the vessel comprises a tubular casing (114, ¶0023) including a tubular casing section that isolates the ground water from entering the internal fluid cavity of the vessel through a respective side wall of each of the one or more tubular casing sections (fig 3), wherein the internal fluid cavity has an upper half and a lower half, and wherein the water is circulated through the ground source heat exchanger during operation (¶0019); and
a distribution system (133, 134, 135, 150, 180) coupled to the ground source heat exchanger to circulate the water through at least a portion of the ground source heat exchanger (¶0019), the distribution system including
a supply line (135) having a supply conduit portion that extends into the internal fluid cavity of the vessel and defines an internal supply passage through which, during operation, the water moves before discharging through a supply line outlet at an extreme end of the supply conduit portion of the supply line (¶0019),
a return line (134) having a return conduit portion that extends into the internal fluid cavity of the vessel (fig 30 and defines an internal return passage through which, during operation, the water moves after entering through a return line inlet at an extreme end of the return conduit portion that is located at the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger and below the fill level of the vessel (at 150, fig 3),
a circulation pump (150) to circulate the water through the upper portion of the internal fluid cavity of the vessel of the ground source heat exchanger via the supply and return lines, and 
a fill circuit (133d, 180) configured to automatically replenish the internal fluid cavity of the vessel of the ground source heat exchanger with supplemental water (¶0065-0067).

    PNG
    media_image1.png
    734
    607
    media_image1.png
    Greyscale

However, Gotland does not explicitly disclose wherein the heat transfer medium is in contact with the interior surface of the vessel and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent an upper end of the vessel and wherein the extreme end of the supply conduit portion of the supply line is below the fill level of the vessel, directly into a complete cross-sectional volume of the internal fluid cavity of the vessel that consists of a column of the heat transfer medium. Smith, however, discloses a deep well circuit for heat pumps wherein the heat transfer medium is in contact with the interior surface of a vessel (8) and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent an upper end of the vessel (see annotated fig 1 below) and wherein the extreme end of the supply conduit portion of the supply line is below the fill level of the vessel, directly into a complete cross-sectional volume of the internal fluid cavity of the vessel that consists of a column of the heat transfer medium (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland to have the supply line outlet below the supply line input as taught by Smith, as this would constitute choosing from a finite number of predictable solutions with a reasonable expectation of success.  


    PNG
    media_image2.png
    715
    492
    media_image2.png
    Greyscale

Gotland, as modified, does not explicitly disclose wherein the distribution system further includes a purge valve to release gas from the distribution system. However, Ross further discloses the distribution system (12, 58 and 60) further including a purge valve (32) to release gas from the distribution system (¶ 0018) since the removal of the air bubbles can optimize the heat transfer capability of the fluid and eliminate air pockets which could restrict fluid flow (¶ 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings to include a purge valve as taught by Ross since the removal of the air bubbles can optimize the heat transfer capability of the fluid and eliminate air pockets which could restrict fluid flow (¶ 0018).
Gotland, as modified, does not explicitly disclose wherein the supply line outlet of the supply conduit portion of the supply line and the return line inlet of the return conduit portion of the return line are located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger. Hibshman, however, discloses a geoexchange system (fig 17) wherein the wherein the internal fluid cavity of the vessel (302) of the ground source heat exchanger has an upper half and a lower half, and wherein the supply line outlet (336) at the extreme end of the supply conduit portion of the supply line and the return line inlet (358b) at the extreme end of the return conduit portion of the return line are each located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger (fig 17) wherein at least the lower half of the internal fluid cavity of the vessel is occupied only by  a standing column of the heat transfer medium during operation (as the water extends up to at least 358b). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gotland, as modified, to allow for the vessel to extend well beyond the extreme ends of the supply and return lines in order to allow for greater heat exchange with the ground without requiring more pipe for the return line and the supply line, thus increasing the heating and cooling capacities of the system.

Regarding Claim 38, the combination of Gotland, Smith, Ross, and Hibshman discloses all previous claim limitations. However, Gotland does not explicitly disclose wherein the supply line outlet at the extreme end of the supply conduit portion of the supply line and the return line inlet at the extreme end of the return conduit portion of the return line are positioned such that water at the lower half of the internal fluid cavity of the vessel ranges from stagnant to a lesser flow velocity when compared to water at the upper half portion of the of the internal fluid cavity which moves from the supply line outlet at the extreme end of the supply conduit portion of the supply line toward the return line inlet at the extreme end of the return conduit portion of the return line during operation. Hibshman, however, discloses a geoexchange system (fig 17) wherein the wherein the internal fluid cavity of the vessel (302) of the ground source heat exchanger has an upper half and a lower half, and wherein the supply line outlet (336) at the extreme end of the supply conduit portion of the supply line and the return line inlet (358b) at the extreme end of the return conduit portion of the return line are each located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger (fig 17). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gotland, as modified, to allow for the vessel to extend well beyond the extreme ends of the supply and return lines in order to allow for greater heat exchange with the ground without requiring more pipe for the return line and the supply line, thus increasing the heating and cooling capacities of the system.


10.	Claims 35, 36, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotland et al. (U.S. Patent Publication No. 2013/0068418, “Gotland”, previously cited) in view of Smith (U.S. Patent No. 2,438,720, previously cited) in further view of Hibshman (U.S. Patent No. 4,577,679, previously cited).

Regarding Claim 35, Gotland discloses a geoexchange system (fig 3) comprising:
Ground (see annotated fig 3 below);
heat transfer medium (“working fluid”, ¶0019);
a ground source heat exchanger (110) positioned in the ground (fig 3), the ground source heat exchanger including a vessel (110) consisting of metal (¶0035) and having an external surface (see annotated fig 3 below) that is interfaced in direct contact with the ground (fig 3), including ground water therein (as the ground would have water therein), and an internal surface (see annotated fig 3 below) that defines an internal fluid cavity (fig 3), wherein the vessel comprises a tubular casing including a tubular casing section that isolates the ground water from entering the internal fluid cavity of the vessel through a respective side wall of each of the one or more tubular casing sections (fig 3), wherein the internal fluid cavity has an upper half and a lower half, wherein the heat transfer medium is circulated through the ground source heat exchanger during operation (¶0019); and
a distribution system (133, 134, 135, 150, 180) coupled to the ground source heat exchanger to circulate a heat transfer medium through the upper half of the internal fluid cavity of the ground source heat exchanger during operation (¶0019), the distribution system including
a supply line (135) to deliver the heat transfer medium to the ground source heat exchanger (¶0020), the supply line including a supply conduit portion that extends into the internal fluid cavity of the vessel and defines an internal supply passage through which, during operation, the heat transfer medium moves before discharging through a supply line outlet at an extreme end of the supply conduit portion of the supply line, and
a return line (134) to withdraw the heat transfer medium from the ground source heat exchanger, the return line including a return conduit portion that extends into the internal fluid cavity of the rigid metal vessel (fig 3) and defines an internal return passage through which, during operation, the heat transfer medium moves after entering through a return line inlet at an extreme end of the return conduit portion, which is below the fill level of the vessel (at 150, fig 3).

    PNG
    media_image4.png
    734
    607
    media_image4.png
    Greyscale

However, Gotland does not explicitly disclose wherein the heat transfer medium is in contact with the interior surface of the vessel and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent an upper end of the vessel and wherein the extreme end of the supply conduit portion of the supply line is below the fill level of the vessel, directly into a complete cross-sectional volume of the internal fluid cavity of the vessel that consists of a column of the heat transfer medium. Smith, however, discloses a deep well circuit for heat pumps wherein the heat transfer medium is in contact with the interior surface of a vessel (8) and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent an upper end of the vessel (see annotated fig 1 below) and wherein the extreme end of the supply conduit portion of the supply line is below the fill level of the vessel, directly into a complete cross-sectional volume of the internal fluid cavity of the vessel that consists of a column of the heat transfer medium (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gotland to have the supply line outlet below the supply line input as taught by Smith, as this would constitute choosing from a finite number of predictable solutions with a reasonable expectation of success.  


    PNG
    media_image2.png
    715
    492
    media_image2.png
    Greyscale

Gotland, as modified, does not explicitly disclose wherein the supply line outlet of the supply conduit portion of the supply line and the return line inlet of the return conduit portion of the return line are located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger, and
wherein at least the lower half of the internal fluid cavity of the vessel is occupied only by a standing column of the heat transfer medium during operation.
Hibshman, however, discloses a geoexchange system (fig 17) wherein the wherein the internal fluid cavity of the vessel (302) of the ground source heat exchanger has an upper half and a lower half, and wherein the supply line outlet (336) at the extreme end of the supply conduit portion of the supply line and the return line inlet (358b) at the extreme end of the return conduit portion of the return line are each located within the upper half of the internal fluid cavity of the vessel of the ground source heat exchanger (fig 17) wherein at least the lower half of the internal fluid cavity of the vessel is occupied only by  a standing column of the heat transfer medium during operation (as the water extends up to at least 358b). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gotland, as modified, to allow for the vessel to extend well beyond the extreme ends of the supply and return lines in order to allow for greater heat exchange with the ground without requiring more pipe for the return line and the supply line, thus increasing the heating and cooling capacities of the system.

Regarding Claim 36, the combination of Gotland, Smith, and Hibshman discloses all previous claim limitations. Gotland, as modified, further discloses wherein the outlet of the supply line (such as taught by Smith and Hibshman, see rejection of claim 35 above) and the inlet of the return line (such as taught by Smith and Hibshman, see rejection of claim 35 above) are positioned such that heat transfer medium at the lower half of the internal fluid cavity of the vessel ranges from stagnant to a lesser flow velocity when compared to heat transfer medium at the upper half of the internal fluid cavity which moves from the outlet of the supply line toward the inlet of the return line during operation (such as taught by Hibshman, since the water at the lower half will not be as affected by the water pump as that of the water in the upper half).


Regarding Claim 40, the combination of Gotland, Smith, and Ross disclose all previous claim limitations. Gotland, as modified, further discloses wherein the supply conduit portion (5, Smith) that extends into the internal fluid cavity of the vessel (110, Gotland) and defines the internal supply passage through which, during operation, the heat transfer medium moves before discharging through the supply line outlet consists of a non-insulated conduit section (as none of the reference teach an insulated supply line), and wherein the internal fluid cavity of the vessel in a vicinity of the a terminal end of the non-insulated conduit section containing the supply line outlet consist of an annular column of the heat transfer fluid between the vessel (such as taught by smith, see rejection of claim 16 above) and the terminal end of the non-insulated conduit section such that movement of the heat transfer medium past an exterior surface of the terminal end of the non-insulated conduit section is unimpeded (such as taught by smith, see rejection of claim 16 above).

Regarding Claim 41, the combination of Gotland, Smith, and Hibshman disclose all previous claim limitations. Gotland, as modified, further discloses wherein the supply conduit portion (5, Smith) that extends into the internal fluid cavity of the vessel (110, Gotland) and defines the internal supply passage through which, during operation, the heat transfer medium moves before discharging through the supply line outlet consists of a non-insulated conduit section (as none of the reference teach an insulated supply line), and wherein the internal fluid cavity of the vessel in a vicinity of the a terminal end of the non-insulated conduit section containing the supply line outlet consist of an annular column of the heat transfer fluid between the vessel (such as taught by smith, see rejection of claim 35 above) and the terminal end of the non-insulated conduit section such that movement of the heat transfer medium past an exterior surface of the terminal end of the non-insulated conduit section is unimpeded (such as taught by smith, see rejection of claim 35 above).

11	Applicant’s arguments, see pages 26 and 37 of Appeal Brief, filed 3/17/2022, with respect to the rejection(s) of claim(s) 14 and 37 under 103(a) have been fully considered and are persuasive. Specifically, the argument that the limitation of the extreme end of the supply conduit being located in a upper half of the vessel was not addressed is found persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hibshman. 

Response to Arguments
12.	Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
a.	In response to Applicant’s argument (pages 23) that the combination of Gotland and Smith is improper as Gotland teaches a low level of working fluid in its heat exchange tube 114 and providing a level sensor 160 and associated control system to maintain the working fluid below a threshold level. This is in direct contradiction to the embodiment recited in claim 1 that requires that the heat transfer medium to be in contact with the interior surface of the vessel and substantially fills the internal fluid cavity of the vessel such that an upper surface of the heat transfer medium in the vessel that defines a fill level of the vessel is adjacent to with an upper end of the vessel. The Examiner respectfully disagrees; Gotland teaches that the working fluid may be maintained at low lever or high level (see ¶0020), therefore providing a high level of working fluid such as taught by Smith does not contradict the teaching of Gotland. 
b.	In response to Applicant’s argument (page 23) that the combination of Gotland and Smith is improper as Gotland teaches Gotland also contradicts discharging heat transfer medium through a supply line outlet at the extreme end of the supply conduit portion of a supply line directly into the complete cross-sectional volume of the internal fluid cavity of a vessel that consists only of a column of the heat transfer medium because it discharges into a space above the fill level and because there are several elements beyond the working fluid that occupy the cross-sectional volume below the supply line outlet, including the return line 134, the pump 150, the level sensor 160 and the wicking material/driving geometry 115. The Examiner respectfully disagrees; Gotland is not being relied upon to teach the supply conduit supplying the water into a cross section which consists of Smith teaches providing these elements above the bottom of the vessel and therefore providing the column of water. This would be beneficial in that it would allow for easier access and thus repairs of said elements. Further the wicking material/driving geometry 115 of Gotland may merely consist of grooves (¶0046) and thus are interpreted as part of the vessel. 
c.	In response to Applicant’s argument (page 25) that Gotland teaches a supply line 135 that provides the working fluid into a fluid vessel 110, which has an outlet end provided above a fill level of the fluid within the fluid vessel 110. This is in direct contradiction to the claimed embodiment in claim 1 that requires the supply line outlet, which discharges fluid into the internal cavity of the vessel, at the extreme end of the supply conduit portion to be below the fill level of the heat transfer medium in the vessel. The Examiner respectfully disagrees; the inlet in the vessel of Gotland would either need to be above or below the inlet to ensure the fluid entering the vessel does not immediately exit and Smith teaches providing a supply conduit which extends below a return Conduit. Since there are a finite number of identified, predictable solutions, i.e. having the inlet above or below the outlet, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
d.	In response to Applicant’s arguments (page 26) that in error, the Examiner points to a cylindrical well screen 314b of Hibshman as curing the admitted deficiency of Gotland, as modified by Smith, but the cylindrical well screen 314b is a screening structure that is purposely constructed to allow ground water to enter the well in direct contradiction to the claimed embodiment which again requires one or more tubular casing sections of the vessel to isolate the internal fluid cavity from surrounding ground water within the ground. Thus, contrary to the Examiner’s assertion, Hibshman fails to teach or suggest a closed wall vessel akin to the claimed embodiment wherein at least the lower half of the internal fluid cavity of the vessel is occupied only by a standing column of the heat transfer medium during operation. The Examiner respectfully disagrees; Hibshman is not relied upon to teach the vessel isolating the internal fluid cavity from surround ground water within the ground, this limitation is taught by Gotland. Rather, Hibshman is only relied upon to teach providing a vessel in which the ends of the supply and return conduits are located in the upper half portion of said vessel. The cylindrical well screen 314b is considered part of the vessel regardless of whether water is permitted to enter through.  
e.	In response to Applicant’s arguments (page 26) that dependent claim 39 recites, among other things, “wherein the internal fluid cavity of the vessel in a vicinity of a terminal end of the non-insulated conduit section containing the supply line outlet consists of an annular column of the heat transfer medium between the vessel and the terminal end of the non-insulated conduit section such that movement of the heat transfer medium past an exterior surface of the terminal end of the noninsulated conduit section is unimpeded.” Notably, the Examiner relies on Smith in allegedly curing the admitted deficiency of Gotland in this regard, however, the terminal end of the supply line of Smith specifically includes a baffle 15 to redirect and hence impede flow along the terminal end of the supply line in direct contrast to the claimed embodiment. Thus, Smith does not cure the admitted deficiency of Gotland. Moreover, even if Smith disclosed the additional 28 limitations of dependent claim 39 (which it does not), Gotland could not be modified in the manner asserted to include a terminal end of a supply line that is surrounded only with heat transfer medium without changing its principle of operation or rendering it unsuitable for its intended purpose. The Examiner respectfully disagrees; Smith does teach the terminal end of the supply line being a non-insulated conduit section such that movement of the heat transfer medium past an exterior surface of the terminal end of the noninsulated conduit section is unimpeded as shown in annotated fig 1 below). The baffle 15 can be seen above the terminal end of the supply conduit. 


    PNG
    media_image5.png
    684
    372
    media_image5.png
    Greyscale

f.	The rest of the Applicant arguments found on pages 27-35 are the same as those addressed above. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763